BROWN, District Judge.
This is a motion for leave to file a bill in the nature of a bill of review. The original bill was dismissed in accordance with the mandate of the Circuit Court of Appeals for the First Circuit. ’ .
The case relates to the Glover patent, No. 559,522, for sewage apparatus. The prior decisions upon this patent are American Sewage Disposal Co. v. City of Pawtucket (C. C.) 132 Fed. 35, 138 Fed. 811, 71 C. C. A. 177, and 146 Fed. 753, 77 C. C. A. 243. The latter opinion shows that the appellant applied to the Circuit Court of Appeals for permission to apply to the Circuit Court for leave to reopen the case, and that that petition was denied. The present motion was not preceded by an application to the Circuit Court of Appeals for permission to apply to this court. Under the circumstances this court is without power to grant the complainant’s motion. Southard et al. v. Russell, 16 How. 547, 570, 14 L. Ed. 1052; Kingsbury v. Buckner, 134 U. S. 650, 670, 672, 10 Sup. Ct. 638, 33 L. Ed. 1047; In re Potts, 166 U. S. 263, 17 Sup. Ct. 520, 41 L. Ed. 994.
Motion denied.